Notice of Pre-AIA  or AIA  Status
1.		The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.		Claims 1-2, 4-6, 8 and 10-20 are pending.

Claim Objections
3.		Claims 1, 15, 16 and 19 are objected to because of the following informalities: the newly amended subject matter includes a plurality of misspellings including “”avaialable uniquie” and margin and/or hyphenation issues. For example, claims 15, 16 and 19 comprise words which are cut mid word between different lines (“information” is written as “informa” on a first line and “tion” on the following without hyphenation).  Appropriate correction is required.
		
Claim Rejections - 35 USC § 102
4.		In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4, 8, 10-16 and 18-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yamamoto (US Patent Application Publication 2018/0113519).
Regarding independent claim 1, Yamamoto discloses a touch circuit (abstract and figure 1 reference electronic apparatus 3) comprising: 
a first circuit configured to receive a downlink signal output from each of two or more pens through one or more touch electrodes within a panel (figure 1 reference two pens 2a and 2b with downlink signal DS described in paragraph [0068] to be transmitted through sensor electrodes 30 to sensor controller 31; figure 7 reference conductor selection circuits 89x and 89y to receive DS); and 
a second circuit configured to sense the two or more pens such that touches of the two or more pens are distinguished based on unique information of the received downlink signal (paragraph [0071] describes the downlink signal DS comprises the local ID allocated to the stylus wherein the sensor controller 31 detects the existence of the DS; paragraph [0064] describes the sensor controller 31 to individually detect the stylus 2 (paragraph [0065] describes stating stylus 2 includes styluses 2a to 2c when used simultaneously) based on the unique information/local ID; figure 7 reference ID management table 70 and ID managing circuit 71 comprised within the sensor controller 31 to set the local ID of the pen as described in paragraph [0145]),
wherein the touch circuit is configured to supply an uplink signal including available unique information to the panel (paragraphs [0069]-[0070] describes the uplink signal US to comprise a command signal which includes local ID information to identify one stylus 2 among the styluses 2 (2a and 2B); paragraph [0064] describes the sensor controller 31 to individually detect the stylus 2 (paragraph [0065] describes stating stylus 2 includes styluses 2a to 2c when used simultaneously) based on the unique information/local ID) and receive the downlink signal through the panel (figure 1 reference two pens 2a and 2b with downlink signal DS described in paragraph [0068] to be transmitted through sensor electrodes 30 to sensor controller 31; figure 7 reference conductor selection circuits 89x and 89y to receive DS), wherein the downlink signal has the unique information determined by a pen in contact with or in proximity to the panel based on the available unique information (figure 8 and paragraph [0112] describes the ID managing circuit 71 carries out registration and deletion of local IDs including whether or not a local ID has not yet been registered (a description of availability) based on the ID managing circuit 71 receiving downlink signal DS from the stylus), and
wherein each of the two or more pens configures the unique information that is information corresponding to, and different from, the available unique information provided from the touch circuit (figure 7 reference ID management table 70 described in paragraph [0110] to be stored in memory and described in paragraph [0112] to be utilized with ID managing circuit 71 carrying out registration and deletion of local IDs including whether or not a local ID has not yet been registered (a description of availability and described as control information c2) and transmits a command signal that represents the control information c2, paragraphs [0069]-[0070] describes the uplink signal US to comprise the command signal which includes local ID information to identify one stylus 2 among the styluses 2), and is extracted from a memory of each pen for a pen identification purpose (Figure 2 reference configuration of styluses 2a and 2b comprising signal processing circuit 24 as described in paragraph [0074]. Figure 2 further reference memory 45 described in paragraph [0084] to store the local ID after before processed by the stylus itself to determining its own local ID.),
wherein the uplink signal including the available unique information is supplied from the touch circuit to the panel in a touch driving period between two display driving periods in one frame time in which display driving and touch driving may be simultaneously performed (Figure 28 reference sensor controller 31 with transmitter Tx transmitting discovery signal at T1 and command signals including LID (local ids to styluses) at T2-T4 in frames 1 and 4 and command signals transmitted at T1-T4 in frames F2 and F3. Paragraph [0214] describes the frames to be display operation periods and the time slots T1-T4 to be determined based on the blank period of the liquid crystal panel 32. This describes the uplink signal (comprising the command or discovery signal) to be between display operation periods (represented corresponding to receiving Rx periods.),
wherein when the touch circuit receives the downlink signal having identical unique information from the two or more pens after supplying the uplink signal including the available unique information to the panel (figure 12 reference S32 downlink signal DS of ID #k is received as plural positions due to simultaneous responses to data transmission instruction described in paragraph [0166] as also depicted in figure 27 wherein two styluses are simultaneously touching the panel and comprise the same ID as described in paragraph [0181]), the touch circuit outputs a unique information reset signal to one or more of the two or more pens through the uplink signal (figure 12 reference S39 wherein after S32 and detecting the same ID #k at different simultaneous location (two styluses at different locations with same ID) a reset command is issued described in paragraph [0166] to regard an operation for canceling allocation of the local ID and further detailed in figure 15) and thereafter receives a downlink signal having new unique information from one or more of the two or more pens (figure 15 reference S70 wherein reset command flag 2 (second reset as described in paragraph [0178]) is true S71 performs transmitting command signal representing reset order of the same IDs #k; as previously described: paragraphs [0069]-[0070] describes the uplink signal US to comprise a command signal which includes local ID information to identify one stylus 2 among the styluses 2 (2a and 2B) based on available; figure 15 S74 thereafter carries out reception operation of downlink signal DS and receives DS in S76), 
and the two or more pens receive the unique information reset signal and one of the two or more pens releases preset unique information after a random time to increase a probability of receiving the uplink signal including new available unique information at different times (Figure 19 reference S132 describes a situation (also depicted in figure 26) that two styluses have identical already-registered LID. Paragraph [0201] details that in such a case the wait counter S136 to execute the reset signal S137 may have different values for each stylus which may be generated by a random number generator. A wait counter/timer which generates time by a random number generator describes the claimed “random time”. It is noted support for the claim language is found in paragraphs [0256]-[0257] and [0352] of the originally filed specification of the current application. The support states that for example the random time is generated via a random number generator configured within a predetermined time range or random noise sequence for spectrum spread.), and
wherein after the unique information reset signal is outputted to the one or more of the two or more pens through the uplink signal, the touch circuit transmits new available unique information through an uplink signal containing the new available unique information to only an area in the panel corresponding to a positon of a first pen of the two or more pens (figure 12 reference S42 described in paragraph [0167] to update the ID management table of the deleted local ID (that was received at plural positions on the panel surface; figure 7 reference transmitter circuit 62 described in paragraph [0112] for transmitting the command signal of the electronic apparatus 3 to the stylus 2; figure 3 depicts details of styluses 2 (2a+2b) including receiving circuit 41 described in paragraph [0079] to receive the transmitted command signal via touch panel electrode 21 (area corresponding to a position of the styluses 2); paragraphs [0138]-[0139] specifically describes circuits 61 and 64, figure 7, are utilized to select a predetermined number of electrodes that exist near a position derived the last time for the stylus (only an area in the panel corresponding to a position of the pen). These electrodes are transmitting the command signal. The command signal is described in paragraph [0137] to be part of the uplink signal US.), and thereafter, transmits new available unique information through an uplink signal containing updated new available unique information to only an area in the panel corresponding to a position of a second pen of the two or more pens (figures 12-15 describes the reset modes of the styluses when two or more styluses simultaneously transmit the same local ID as described above. Figure 7 reference ID management table 70 and ID managing circuit 71 comprised within the sensor controller 31 to set the local ID of the pen as described in paragraph [0145]. Paragraph [0145] describes local IDs to be transmitted based on the registration status of the local ID, registration is interpreted as availability. Paragraphs [0138]-[0139] specifically describes circuits 61 and 64, figure 7, are utilized to select a predetermined number of electrodes that exist near a position derived the last time for the stylus (only an area in the panel corresponding to a position of the pen). These electrodes are transmitting the command signal. The command signal is described in paragraph [0137] to be part of the uplink signal US.). 
Regarding claim 2, Yamamoto discloses the touch circuit of claim 1, wherein the unique information of the downlink signal output from each of the two or more pens corresponds to a pen ID of each of the two or more pens (paragraph [0071] describes the downlink signal DS comprises the local ID allocated to the stylus wherein the sensor controller 31 detects the existence of the DS; paragraph [0064] describes the sensor controller 31 to individually detect the stylus 2 (paragraph [0065] describes stating stylus 2 includes styluses 2a to 2c when used simultaneously) based on the unique information/local ID; figure 7 reference ID management table 70 and ID managing circuit 71 comprised within the sensor controller 31 to set the local ID of the pen as described in paragraph [0145])). 
Regarding claim 4, Yamamoto discloses the touch circuit of claim 1, wherein the unique information of the downlink signal output from each of the two or more pens is a unique code expressed by the downlink signal output from each of the two or more pens (paragraph [0071] describes the downlink signal DS comprises the local ID allocated to the stylus wherein the sensor controller 31 detects the existence of the DS; paragraph [0064] describes the sensor controller 31 to individually detect the stylus 2 (paragraph [0065] describes stating stylus 2 includes styluses 2a to 2c when used simultaneously) based on the unique information/local ID; figure 7 reference ID management table 70 and ID managing circuit 71 comprised within the sensor controller 31 to set the local ID of the pen as described in paragraph [0145]). 
Regarding claim 8, Yamamoto discloses the touch circuit of claim 1, wherein the touch circuit is configured to transfer the available unique information to the pen in contact with or in proximity to the panel by supplying a beacon signal having the available unique information to the panel, and the beacon signal is one of uplink signals defined by a protocol between the panel (TSP) and the pen (paragraph [0068] describes the uplink signal US to additionally comprise a stylus discovery signal/beacon for newly detecting an undetected stylus 2 and is composed of a known detection pattern c1 and delimiter pattern STP added to the tail end (protocol)) and is supplied to the panel for one or more blank periods corresponding to a beacon signal transmission period among a plurality of blank periods within one frame time (figure 28 depicts frames F1-F4 wherein frames F1 and F4 (not F2 or F3) comprises a stylus discovery signal (horizontal lined block)). 
Regarding claim 10, Yamamoto discloses the touch circuit of claim 1, wherein the first circuit includes: a plurality of detection circuits correspondingly connected to a plurality of touch electrodes within the panel (figure 7 reference selection circuit 64, switches 88x and 88y, and conductor selection circuits 89x and 89y which enable receive connection to electrodes 30 as described in paragraphs [0125]-[0139] for receiving DS; figure 7 reference detection circuit/amplification circuit 85 for receiving DS, wherein selection circuits enables a plurality of detection circuits to utilize a single amplification circuit); a multiplexer configured to selectively output an output voltage output from each of the plurality of detection circuits (figure 7 reference detection circuit described in paragraph [0132] to generate a voltage corresponding to the level of the output signal of the amp 85, in correspondence with selection circuits  detection circuit operates as a multiplexer comprising a plurality of inputs and a single output); and an analog digital converter configured to convert the output voltage selectively output from the multiplexer into a digital value and output the converted digital value (figure 7 reference AD converter 87). 
Regarding claim 11, Yamamoto discloses the touch circuit of claim 10, wherein each of the plurality of detection circuits includes: a decoder circuit configured to identify whether unique information of the downlink signal received from a corresponding touch electrode is included in an already known unique information list (paragraph [0146] describes sensor controller 31 to determine from DS the local ID; figure 8 depicts the ID management table 70 (figure 7) storing states of used local ID/unique information list); and a detector configured to output a voltage corresponding to unique information of the downlink signal received from a corresponding touch electrode (TE) (figure 7 reference selection circuit 64, switches 88x and 88y, and conductor selection circuits 89x and 89y which enable receive connection to electrodes 30 as described in paragraphs [0125]-[0139] for receiving DS; figure 7 reference detection circuit/amplification circuit 85 for receiving DS, wherein selection circuits enables a plurality of detection circuits to utilize a single amplification circuit; paragraph [0071] describes the downlink signal DS comprises the local ID allocated to the stylus). 
Regarding claim 12, Yamamoto discloses the touch circuit of claim 1, wherein the first circuit is configured to supply the uplink signal including the available unique information to the panel and receive the downlink signal through the panel (figure 1 reference two pens 2a and 2b with downlink signal DS described in paragraph [0068] to be transmitted through sensor electrodes 30 to sensor controller 31; figure 7 reference conductor selection circuits 89x and 89y to receive DS; figure 7 reference switches 88y and 88x which switch between transmission and receiving for electrodes 30). 
Regarding claim 13, Yamamoto discloses the touch circuit of claim 12, wherein the first circuit or the second circuit is configured to update pre-stored available unique information when receiving the downlink signal having the unique information output from the pen in contact with or in proximity to the panel (figure 7 reference ID management table 70 described in paragraph [0110] to be stored in memory and described in paragraph [0112] to be utilized with ID managing circuit 71 carrying out registration and deletion of local IDs including whether or not a local ID has not yet been registered; figure 8 depicts the ID management table 70 (figure 7) storing states of used local ID/unique information list ).
Regarding claim 14, Yamamoto discloses the touch circuit of claim 12, wherein the first circuit is configured to transfer the available unique information to the pen in contact with or in proximity to the panel by supplying a beacon signal having the available unique information to the panel, and the beacon signal is one of uplink signals defined by a protocol between the panel and the pen (paragraph [0068] describes the uplink signal US to additionally comprise a stylus discovery signal/beacon for newly detecting an undetected stylus 2 and is composed of a known detection pattern c1 and delimiter pattern STP added to the tail end (protocol)) and is supplied to the panel for one or more blank periods corresponding to a beacon signal transmission period among a plurality of blank periods within one frame time (figure 28 depicts frames F1-F4 wherein frames F1 and F4 (not F2 or F3) comprises a stylus discovery signal (horizontal lined block)). 
Regarding independent claim 15, Yamamoto discloses a touch display device (abstract and figure 1 reference electronic apparatus 3) comprising: 
a panel on which a plurality of touch electrodes is arranged (figure 7 reference panel/electronic apparatus 3 comprising electrodes 30); and 
a touch circuit configured to receive a downlink signal output from each of two or more pens through one or more touch electrodes of the panel (figure 1 reference two pens 2a and 2b with downlink signal DS described in paragraph [0068] to be transmitted through sensor electrodes 30 to sensor controller 31; figure 7 reference conductor selection circuits 89x and 89y to receive DS) and sense the two or more pens such that the two or more pens are distinguished from each other based on unique information of the received downlink signal (paragraph [0071] describes the downlink signal DS comprises the local ID allocated to the stylus wherein the sensor controller 31 detects the existence of the DS; paragraph [0064] describes the sensor controller 31 to individually detect the stylus 2 (paragraph [0065] describes stating stylus 2 includes styluses 2a to 2c when used simultaneously) based on the unique information/local ID; figure 7 reference ID management table 70 and ID managing circuit 71 comprised within the sensor controller 31 to set the local ID of the pen as described in paragraph [0145]),
wherein the touch circuit is configured to supply an uplink signal including available unique information to the panel (paragraphs [0069]-[0070] describes the uplink signal US to comprise a command signal which includes local ID information to identify one stylus 2 among the styluses 2 (2a and 2B); paragraph [0064] describes the sensor controller 31 to individually detect the stylus 2 (paragraph [0065] describes stating stylus 2 includes styluses 2a to 2c when used simultaneously) based on the unique information/local ID) and receive the downlink signal through the panel (figure 1 reference two pens 2a and 2b with downlink signal DS described in paragraph [0068] to be transmitted through sensor electrodes 30 to sensor controller 31; figure 7 reference conductor selection circuits 89x and 89y to receive DS), 
wherein the downlink signal has the unique information determined by a pen in contact with or in proximity to the panel based on the available unique information (figure 8 and paragraph [0112] describes the ID managing circuit 71 carries out registration and deletion of local IDs including whether or not a local ID has not yet been registered (a description of availability) based on the ID managing circuit 71 receiving downlink signal DS from the stylus), 
wherein each of the two or more pens configures the unique information that is information corresponding to, and different from, the available unique information provided from the touch circuit (figure 7 reference ID management table 70 described in paragraph [0110] to be stored in memory and described in paragraph [0112] to be utilized with ID managing circuit 71 carrying out registration and deletion of local IDs including whether or not a local ID has not yet been registered (a description of availability and described as control information c2) and transmits a command signal that represents the control information c2, paragraphs [0069]-[0070] describes the uplink signal US to comprise the command signal which includes local ID information to identify one stylus 2 among the styluses 2), and is from a memory of each pen for a pen identification purpose (Figure 2 reference configuration of styluses 2a and 2b comprising signal processing circuit 24 as described in paragraph [0074]. Figure 2 further reference memory 45 described in paragraph [0084] to store the local ID after before processed by the stylus itself to determining its own local ID.),
wherein the uplink signal including the available unique information is supplied from the touch circuit to the panel in a touch driving period between two display driving periods in one frame time in which display driving and touch driving may be simultaneously performed (Figure 28 reference sensor controller 31 with transmitter Tx transmitting discovery signal at T1 and command signals including LID (local ids to styluses) at T2-T4 in frames 1 and 4 and command signals transmitted at T1-T4 in frames F2 and F3. Paragraph [0214] describes the frames to be display operation periods and the time slots T1-T4 to be determined based on the blank period of the liquid crystal panel 32. This describes the uplink signal (comprising the command or discovery signal) to be between display operation periods (represented corresponding to receiving Rx periods.),
wherein when the touch circuit receives the downlink signal having identical unique information from the two or more pens after supplying the uplink signal including the available unique information to the panel (figure 12 reference S32 downlink signal DS of ID #k is received as plural positions due to simultaneous responses to data transmission instruction described in paragraph [0166] as also depicted in figure 27 wherein two styluses are simultaneously touching the panel and comprise the same ID as described in paragraph [0181]), the touch circuit outputs a unique information reset signal to one or more of the two or more pens through the uplink signal (figure 12 reference S39 wherein after S32 and detecting the same ID #k at different simultaneous location (two styluses at different locations with same ID) a reset command is issued described in paragraph [0166] to regard an operation for canceling allocation of the local ID and further detailed in figure 15) and thereafter receives a downlink signal having new unique information from one or more of the two or more pens (figure 15 reference S70 wherein reset command flag 2 (second reset as described in paragraph [0178]) is true S71 performs transmitting command signal representing reset order of the same IDs #k; as previously described: paragraphs [0069]-[0070] describes the uplink signal US to comprise a command signal which includes local ID information to identify one stylus 2 among the styluses 2 (2a and 2B) based on available; figure 15 S74 thereafter carries out reception operation of downlink signal DS and receives DS in S76), 
and the two or more pens receive the unique information reset signal and one of the two or more pens releases preset unique information after a random time to increase a probability of receiving the uplink signal including new available unique information at different times (Figure 19 reference S132 describes a situation (also depicted in figure 26) that two styluses have identical already-registered LID. Paragraph [0201] details that in such a case the wait counter S136 to execute the reset signal S137 may have different values for each stylus which may be generated by a random number generator. A wait counter/timer which generates time by a random number generator describes the claimed “random time”. It is noted support for the claim language is found in paragraphs [0256]-[0257] and [0352] of the originally filed specification of the current application. The support states that for example the random time is generated via a random number generator configured within a predetermined time range or random noise sequence for spectrum spread.), and
wherein after the unique information reset signal has been outputted to the one or more of the two or more pens through the uplink signal, the touch circuit transmits new available unique information through an uplink signal containing the new available unique information to only an area in the panel corresponding to a positon of a first pen of the two or more pens (figure 12 reference S42 described in paragraph [0167] to update the ID management table of the deleted local ID (that was received at plural positions on the panel surface; figure 7 reference transmitter circuit 62 described in paragraph [0112] for transmitting the command signal of the electronic apparatus 3 to the stylus 2; figure 3 depicts details of styluses 2 (2a+2b) including receiving circuit 41 described in paragraph [0079] to receive the transmitted command signal via touch panel electrode 21 (area corresponding to a position of the styluses 2); paragraphs [0138]-[0139] specifically describes circuits 61 and 64, figure 7, are utilized to select a predetermined number of electrodes that exist near a position derived the last time for the stylus (only an area in the panel corresponding to a position of the pen). These electrodes are transmitting the command signal. The command signal is described in paragraph [0137] to be part of the uplink signal US.), and thereafter, transmits new available unique information through an uplink signal containing updated new available unique information to only an area in the panel corresponding to a position of a second pen of the two or more pens (figures 12-15 describes the reset modes of the styluses when two or more styluses simultaneously transmit the same local ID as described above. Figure 7 reference ID management table 70 and ID managing circuit 71 comprised within the sensor controller 31 to set the local ID of the pen as described in paragraph [0145]. Paragraph [0145] describes local IDs to be transmitted based on the registration status of the local ID, registration is interpreted as availability. Paragraphs [0138]-[0139] specifically describes circuits 61 and 64, figure 7, are utilized to select a predetermined number of electrodes that exist near a position derived the last time for the stylus (only an area in the panel corresponding to a position of the pen). These electrodes are transmitting the command signal. The command signal is described in paragraph [0137] to be part of the uplink signal US.).
Regarding independent claim 16, Yamamoto discloses a pen configured to link with a touch display device (abstract and figure 1 reference electronic apparatus 3), comprising: 
one or more pen tips configured to be brought in contact with or in proximity to a panel of the touch display device (figure 1 reference styluses 2a and 2b placed in contact with panel/electronic apparatus 3; figure 4 reference stylus/pen tip ); 
a receiver configured to receive an uplink signal applied to the panel through the one or more pen tips (figure 3 reference switching circuit 40 with receiving circuit 41 in connection with panel electrode 21; paragraphs [0069]-[0070] describes the uplink signal US to comprise a command signal which includes local ID information to identify one stylus 2 among the styluses 2 (2a and 2B)); 
a transmitter configured to output a downlink signal to the panel through the one or more pen tips (figure 3 reference switching circuit 40 with transmitter circuit 46 in connection with panel electrode 21; figure 1 reference two pens 2a and 2b with downlink signal DS described in paragraph [0068] to be transmitted through sensor electrodes 30 to sensor controller 31); and 
a case accommodating the one or more pen tips, the receiver, and the transmitter (figures 3-4 reference housing), 
wherein the downlink signal is a signal defined by a protocol between the panel and the pen, is output in response to the uplink signal, and has unique information of the pen (paragraph [0084] describes controller 44 of the stylus, figure 3, receives the command signal comprising the unique information/local ID an in response outputs the downlink signal DS),
wherein the unique information of the pen is configured such that the pens has received an uplink signal containing available unique information from a touch circuit through a panel (paragraphs [0069]-[0070] describes the uplink signal US to comprise a command signal which includes local ID information to identify one stylus 2 among the styluses 2 (2a and 2B); paragraph [0064] describes the sensor controller 31 to individually detect the stylus 2 (paragraph [0065] describes stating stylus 2 includes styluses 2a to 2c when used simultaneously) based on the unique information/local ID), and then configure the unique information according to the available unique information (figure 7 reference ID management table 70 described in paragraph [0110] to be stored in memory and described in paragraph [0112] to be utilized with ID managing circuit 71 carrying out registration and deletion of local IDs including whether or not a local ID has not yet been registered (a description of availability and described as control information c2) and transmits a command signal that represents the control information c2, paragraphs [0069]-[0070] describes the uplink signal US to comprise the command signal which includes local ID information to identify one stylus 2 among the styluses 2), and
wherein each of the two or more pens configures the unique information that is information corresponding to, and different from, the available unique information provided from the touch circuit (figure 7 reference ID management table 70 described in paragraph [0110] to be stored in memory and described in paragraph [0112] to be utilized with ID managing circuit 71 carrying out registration and deletion of local IDs including whether or not a local ID has not yet been registered (a description of availability and described as control information c2) and transmits a command signal that represents the control information c2, paragraphs [0069]-[0070] describes the uplink signal US to comprise the command signal which includes local ID information to identify one stylus 2 among the styluses 2), and is extracted from a memory of each pen for a pen identification purpose (Figure 2 reference configuration of styluses 2a and 2b comprising signal processing circuit 24 as described in paragraph [0074]. Figure 2 further reference memory 45 described in paragraph [0084] to store the local ID after before processed by the stylus itself to determining its own local ID.),
wherein the uplink signal including the available unique information is supplied from the touch circuit to the panel in a touch driving period between two display driving periods in one frame time in which display driving and touch driving may be simultaneously performed (Figure 28 reference sensor controller 31 with transmitter Tx transmitting discovery signal at T1 and command signals including LID (local ids to styluses) at T2-T4 in frames 1 and 4 and command signals transmitted at T1-T4 in frames F2 and F3. Paragraph [0214] describes the frames to be display operation periods and the time slots T1-T4 to be determined based on the blank period of the liquid crystal panel 32. This describes the uplink signal (comprising the command or discovery signal) to be between display operation periods (represented corresponding to receiving Rx periods.),
wherein when the downlink signal having identical unique information from the two or more pens is transmitted to the panel after supplying the uplink signal including the available unique information from the panel (figure 12 reference S32 downlink signal DS of ID #k is received as plural positions due to simultaneous responses to data transmission instruction described in paragraph [0166] as also depicted in figure 27 wherein two styluses are simultaneously touching the panel and comprise the same ID as described in paragraph [0181]), one or more of the two or more pens receives a unique information reset signal from through the uplink signal (figure 12 reference S39 wherein after S32 and detecting the same ID #k at different simultaneous location (two styluses at different locations with same ID) a reset command is issued described in paragraph [0166] to regard an operation for canceling allocation of the local ID and further detailed in figure 15) and thereafter receives a downlink signal having new unique information from one or more of the two or more pens (figure 15 reference S70 wherein reset command flag 2 (second reset as described in paragraph [0178]) is true S71 performs transmitting command signal representing reset order of the same IDs #k; as previously described: paragraphs [0069]-[0070] describes the uplink signal US to comprise a command signal which includes local ID information to identify one stylus 2 among the styluses 2 (2a and 2B) based on available; figure 15 S74 thereafter carries out reception operation of downlink signal DS and receives DS in S76), 
and the two or more pens receive the unique information reset signal and one of the two or more pens releases preset unique information after a random time to increase a probability of receiving the uplink signal including new available unique information at different times (Figure 19 reference S132 describes a situation (also depicted in figure 26) that two styluses have identical already-registered LID. Paragraph [0201] details that in such a case the wait counter S136 to execute the reset signal S137 may have different values for each stylus which may be generated by a random number generator. A wait counter/timer which generates time by a random number generator describes the claimed “random time”. It is noted support for the claim language is found in paragraphs [0256]-[0257] and [0352] of the originally filed specification of the current application. The support states that for example the random time is generated via a random number generator configured within a predetermined time range or random noise sequence for spectrum spread.), and
wherein after the two or more pens has received the unique information reset signal from through the uplink signal, a first pen of the two or more pens receives new available unique information through an uplink signal containing the new available unique information from only an area in the panel corresponding to a positon of the first pen of the two or more pens (figure 12 reference S42 described in paragraph [0167] to update the ID management table of the deleted local ID (that was received at plural positions on the panel surface; figure 7 reference transmitter circuit 62 described in paragraph [0112] for transmitting the command signal of the electronic apparatus 3 to the stylus 2; figure 3 depicts details of styluses 2 (2a+2b) including receiving circuit 41 described in paragraph [0079] to receive the transmitted command signal via touch panel electrode 21 (area corresponding to a position of the styluses 2); paragraphs [0138]-[0139] specifically describes circuits 61 and 64, figure 7, are utilized to select a predetermined number of electrodes that exist near a position derived the last time for the stylus (only an area in the panel corresponding to a position of the pen). These electrodes are transmitting the command signal. The command signal is described in paragraph [0137] to be part of the uplink signal US.), and thereafter, a second pen of the two or more pens receives new available unique information through an uplink signal containing updated new available unique information from only an area in the panel corresponding to a position of the second pen of the two or more pens (figures 12-15 describes the reset modes of the styluses when two or more styluses simultaneously transmit the same local ID as described above. Figure 7 reference ID management table 70 and ID managing circuit 71 comprised within the sensor controller 31 to set the local ID of the pen as described in paragraph [0145]. Paragraph [0145] describes local IDs to be transmitted based on the registration status of the local ID, registration is interpreted as availability. Paragraphs [0138]-[0139] specifically describes circuits 61 and 64, figure 7, are utilized to select a predetermined number of electrodes that exist near a position derived the last time for the stylus (only an area in the panel corresponding to a position of the pen). These electrodes are transmitting the command signal. The command signal is described in paragraph [0137] to be part of the uplink signal US.).
Regarding claim 18, Yamamoto discloses the pen of claim 16, wherein the downlink signal includes a signal having a unique code corresponding to unique information of the pen (paragraph [0071] describes the downlink signal DS comprises the local ID allocated to the stylus wherein the sensor controller 31 detects the existence of the DS), or a signal having a unique frequency corresponding to unique information of the pen. 
Regarding independent claim 19, Yamamoto discloses a multi-pen sensing method (abstract and figure 1 reference electronic apparatus 3 and styluses 2), the multi-pen sensing method comprising: 
transmitting an uplink signal to two or more pens through one or more touch electrodes within a panel (figure 1 reference two pens 2a and 2b with uplink signal US described in paragraph [0068] to be transmitted from sensor electrodes 30); 
receiving a downlink signal output from each of the two or more pens through the one or more touch electrodes within the panel (figure 1 reference two pens 2a and 2b with downlink signal DS described in paragraph [0068] to be transmitted through sensor electrodes 30 to sensor controller 31); and 
sensing the two or more pens such that the pens are distinguished based on unique information of the downlink signal output from each of the two or more pens (paragraph [0071] describes the downlink signal DS comprises the local ID allocated to the stylus wherein the sensor controller 31 detects the existence of the DS; paragraph [0064] describes the sensor controller 31 to individually detect the stylus 2 (paragraph [0065] describes stating stylus 2 includes styluses 2a to 2c when used simultaneously) based on the unique information/local ID; figure 7 reference ID management table 70 and ID managing circuit 71 comprised within the sensor controller 31 to set the local ID of the pen as described in paragraph [0145]),
wherein the unique information of the downlink signal output from each of the two or more pens is configured by the two or more pens such that each of the two or more pens has received an uplink signal containing available unique information from a touch circuit through a panel (paragraphs [0069]-[0070] describes the uplink signal US to comprise a command signal which includes local ID information to identify one stylus 2 among the styluses 2 (2a and 2B); paragraph [0064] describes the sensor controller 31 to individually detect the stylus 2 (paragraph [0065] describes stating stylus 2 includes styluses 2a to 2c when used simultaneously) based on the unique information/local ID), and then configure the unique information according to the available unique information (figure 8 and paragraph [0112] describes the ID managing circuit 71 carries out registration and deletion of local IDs including whether or not a local ID has not yet been registered (a description of availability) based on the ID managing circuit 71 receiving downlink signal DS from the stylus), 
wherein each of the two or more pens configures the unique information that is information corresponding to, and different from, the available unique information provided from the touch circuit (figure 7 reference ID management table 70 described in paragraph [0110] to be stored in memory and described in paragraph [0112] to be utilized with ID managing circuit 71 carrying out registration and deletion of local IDs including whether or not a local ID has not yet been registered (a description of availability and described as control information c2) and transmits a command signal that represents the control information c2, paragraphs [0069]-[0070] describes the uplink signal US to comprise the command signal which includes local ID information to identify one stylus 2 among the styluses 2), and is extracted from a memory of each pen for a pen identification purpose (Figure 2 reference configuration of styluses 2a and 2b comprising signal processing circuit 24 as described in paragraph [0074]. Figure 2 further reference memory 45 described in paragraph [0084] to store the local ID after before processed by the stylus itself to determining its own local ID.),
wherein the uplink signal including the available unique information is supplied from the touch circuit to the panel in a touch driving period between two display driving periods in one frame time in which display driving and touch driving may be simultaneously performed (Figure 28 reference sensor controller 31 with transmitter Tx transmitting discovery signal at T1 and command signals including LID (local ids to styluses) at T2-T4 in frames 1 and 4 and command signals transmitted at T1-T4 in frames F2 and F3. Paragraph [0214] describes the frames to be display operation periods and the time slots T1-T4 to be determined based on the blank period of the liquid crystal panel 32. This describes the uplink signal (comprising the command or discovery signal) to be between display operation periods (represented corresponding to receiving Rx periods.),
wherein when the touch circuit receives the downlink signal having identical unique information from the two or more pens after supplying the uplink signal including the available unique information to the panel (figure 12 reference S32 downlink signal DS of ID #k is received as plural positions due to simultaneous responses to data transmission instruction described in paragraph [0166] as also depicted in figure 27 wherein two styluses are simultaneously touching the panel and comprise the same ID as described in paragraph [0181]), the touch circuit outputs a unique information reset signal to one or more of the two or more pens through the uplink signal (figure 12 reference S39 wherein after S32 and detecting the same ID #k at different simultaneous location (two styluses at different locations with same ID) a reset command is issued described in paragraph [0166] to regard an operation for canceling allocation of the local ID and further detailed in figure 15) and thereafter receives a downlink signal having new unique information from one or more of the two or more pens (figure 15 reference S70 wherein reset command flag 2 (second reset as described in paragraph [0178]) is true S71 performs transmitting command signal representing reset order of the same IDs #k; as previously described: paragraphs [0069]-[0070] describes the uplink signal US to comprise a command signal which includes local ID information to identify one stylus 2 among the styluses 2 (2a and 2B) based on available; figure 15 S74 thereafter carries out reception operation of downlink signal DS and receives DS in S76), 
and the two or more pens receive the unique information reset signal and one of the two or more pens releases preset unique information after a random time to increase a probability of receiving the uplink signal including new available unique information at different times (Figure 19 reference S132 describes a situation (also depicted in figure 26) that two styluses have identical already-registered LID. Paragraph [0201] details that in such a case the wait counter S136 to execute the reset signal S137 may have different values for each stylus which may be generated by a random number generator. A wait counter/timer which generates time by a random number generator describes the claimed “random time”. It is noted support for the claim language is found in paragraphs [0256]-[0257] and [0352] of the originally filed specification of the current application. The support states that for example the random time is generated via a random number generator configured within a predetermined time range or random noise sequence for spectrum spread.), and
wherein after the unique information reset signal is outputted to the one or more of the two or more pens through an uplink signal, the touch circuit transmits new available unique information through an uplink signal containing the new available unique information to only an area in the panel corresponding to a positon of a first pen of the two or more pens (figure 12 reference S42 described in paragraph [0167] to update the ID management table of the deleted local ID (that was received at plural positions on the panel surface; figure 7 reference transmitter circuit 62 described in paragraph [0112] for transmitting the command signal of the electronic apparatus 3 to the stylus 2; figure 3 depicts details of styluses 2 (2a+2b) including receiving circuit 41 described in paragraph [0079] to receive the transmitted command signal via touch panel electrode 21 (area corresponding to a position of the styluses 2); paragraphs [0138]-[0139] specifically describes circuits 61 and 64, figure 7, are utilized to select a predetermined number of electrodes that exist near a position derived the last time for the stylus (only an area in the panel corresponding to a position of the pen). These electrodes are transmitting the command signal. The command signal is described in paragraph [0137] to be part of the uplink signal US.), and thereafter, transmits new available unique information through an uplink signal containing updated new available unique information to only an area in the panel corresponding to a position of a second pen of the two or more pens (figures 12-15 describes the reset modes of the styluses when two or more styluses simultaneously transmit the same local ID as described above. Figure 7 reference ID management table 70 and ID managing circuit 71 comprised within the sensor controller 31 to set the local ID of the pen as described in paragraph [0145]. Paragraph [0145] describes local IDs to be transmitted based on the registration status of the local ID, registration is interpreted as availability. Paragraphs [0138]-[0139] specifically describes circuits 61 and 64, figure 7, are utilized to select a predetermined number of electrodes that exist near a position derived the last time for the stylus (only an area in the panel corresponding to a position of the pen). These electrodes are transmitting the command signal. The command signal is described in paragraph [0137] to be part of the uplink signal US.). 
Regarding claim 20, Watanabe discloses the multi-pen sensing method of claim 19, wherein the uplink signal contains available unique information referenced to generate downlink signals having different pieces of unique information of the two or more pens (paragraph [0071] describes the downlink signal DS comprises the local ID allocated to the stylus wherein the sensor controller 31 detects the existence of the DS; paragraph [0084] describes controller 44 of the stylus, figure 3, receives the command signal comprising the unique information/local ID an in response outputs the downlink signal DS). 

Claim Rejections - 35 USC § 103
5.		The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-6 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto in view of Watanabe (US Patent Application Publication 2016/0299583). 
Regarding claim 5, Yamamoto discloses the touch circuit of claim 4.
Yamamoto does not specifically disclose wherein the unique code expressed by the downlink signal output from each of the two or more pens is a direct sequence spread spectrum code orthogonal to each other.
Watanabe discloses wherein the unique code expressed by the downlink signal output from each of the two or more pens is a direct sequence spread spectrum code orthogonal to each other (paragraph [0072] describes wherein direct spread spectrum system/code is utilized for communications of packets transmitted from the stylus). 
It would have been obvious to one skilled in the art before the effective filing date of the current application to enable Yamamoto’s downlink signal output from the styluses to the touch panel with the known technique of being direct sequence spread spectrum code orthogonal to each other yielding the predictable results reducing effects of noise on the signals as disclosed by Watanabe (paragraph [0072]).
Regarding claim 6, Yamaoto discloses the touch circuit of claim 1, wherein the unique information of the downlink signal output from each of the two or more pens is a [ ] frequency of the downlink signal output from each of the two or more pens (paragraph [0114] describes the ID managing circuit 71 sets the transmission frequency (scan rate) of the downlink signal DS, figure 8 depicts the transmission schedule, figure 22 depicts two identical transmission frequencies offset from one another). 
Yamamoto does not specifically disclose wherein the unique information of the downlink signal output from each of the two or more pens is a unique frequency of the downlink signal output from each of the two or more pens. 
Watanabe discloses wherein the unique information of the downlink signal output from each of the two or more pens is a unique frequency of the downlink signal output from each of the two or more pens (figure 9 reference S927 or S911 described in paragraph [0061] to allocate frequency to the particular SID, particularly identified pen, in the CC_UP packet D_UP, wherein transmissions from the pen thereafter are in accordance with particularly assigned frequency; figures 7A-7D depict selection of a particularly frequency in relation to the time slot). 
It would have been obvious to one skilled in the art before the effective filing date of the current application to enable Yamamoto’s downlink DS of each stylus/pen with the known technique of a unique frequency yielding the predictable results of an additional means of individually identifying the communication between multiple stylus/pens as disclosed by Watanabe (paragraph [0078]).
Regarding claim 17, Yamamoto discloses the pen of claim 16.
Yamamoto does not specifically disclose wherein the uplink signal includes at least one of a beacon signal containing available unique information and a spread spectrum code signal.
Watanabe discloses wherein the uplink signal includes at least one of a beacon signal containing available unique information and a spread spectrum code signal (paragraph [0072] describes wherein direct spread spectrum system/code is utilized for communications of packets). 
It would have been obvious to one skilled in the art before the effective filing date of the current application to enable Yamamoto’s downlink signal output from the styluses to the touch panel with the known technique of being direct sequence spread spectrum code orthogonal to each other yielding the predictable results reducing effects of noise on the signals as disclosed by Watanabe (paragraph [0072]).

Response to Arguments
6.		Applicant’s arguments filed 1/25/2021 have been considered and relate towards newly amended subject matter. 
Prior art Yamamoto discloses in Figure 19 reference S132 describes a situation (also depicted in figure 26) that two styluses have identical already-registered LID. Paragraph [0201] details that in such a case the wait counter S136 to execute the reset signal S137 may have different values for each stylus which may be generated by a random number generator. A wait counter/timer which generates time by a random number generator describes the claimed “random time”. It is noted support for the claim language is found in paragraphs [0256]-[0257] and [0352] of the originally filed specification of the current application. The support states that for example the random time is generated via a random number generator configured within a predetermined time range or random noise sequence for spectrum spread.
This action is final necessitated by amendment.

Conclusion
7.		Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E LEIBY whose telephone number is (571)270-3142.  The examiner can normally be reached on 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHRISTOPHER E LEIBY/Primary Examiner, Art Unit 2622